UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 03-6830



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


DAVID M. ROBINSON,

                                              Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.   William M. Nickerson, Senior District
Judge. (CR-95-479-WMN, CA-95-301-WMN)


Submitted:   August 28, 2003             Decided:   September 8, 2003


Before NIEMEYER and SHEDD, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


David M. Robinson, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     David M. Robinson seeks to appeal the district court’s order

dismissing as successive his motion filed under 28 U.S.C. § 2255

(2000).    The order is not appealable unless a circuit justice or

judge issues a certificate of appealability. 28 U.S.C. § 2253(c)(1)

(2000).    A certificate of appealability will not issue absent “a

substantial showing of the denial of a constitutional right.”                28

U.S.C. § 2253(c)(2) (2000).     A prisoner satisfies this standard by

demonstrating    that   reasonable       jurists    would   find     that   his

constitutional   claims   are   debatable     and    that   any    dispositive

procedural rulings by the district court are also debatable or

wrong.    See Miller-El v. Cockrell, 537 U.S. 322,                , 123 S. Ct.

1029, 1040 (2003); Slack v. McDaniel, 529 U.S. 473, 484 (2000);

Rose v. Lee, 252 F.3d 676, 683 (4th Cir.), cert. denied, 534 U.S.

941 (2001). We have independently reviewed the record and conclude

that Robinson has not made the requisite showing.           Accordingly, we

deny a certificate of appealability and dismiss the appeal.                  We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                                     DISMISSED




                                     2